DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 2, 4, and 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuda et al [US 2007/0055970 A1].
	As to claim 1, Sakuda et al teach an information processing apparatus [e.g., MFP 200 in figs. 1, 2] comprising:
a nonvolatile semiconductor memory that includes memory areas [e.g., EPROM 320, 420 in fig. 2]; 
a user interface that can accept a user operation [e.g., OPERATION PANEL 492 in fig. 2; “A user interface for entering various setting of the MFP 200 may be displayed on the browser of the digital television 110” in paragraph 0062; “The user can input various instructions with this operation panel 492 while observing the images and menus displayed on the viewer 502” in paragraph 0070]; 

one or more processor that executes the set of instructions to generate an erase command that instructs the semiconductor memory to execute an erasing process to each of the memory areas in a state where a user operation to the user interface is unacceptable [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126; “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160].
As to claim 2, Sakuda et al teach wherein the one or more processor executes instructions in the memory device to generate the erase command to the semiconductor memory in a state where a user operation to the user interface is unacceptable and a job does not occur in the information processing apparatus [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126; “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160].
As to claim 4, Sakuda et al teach wherein the state where a user operation to the user interface is unacceptable is achieved in a case where the user interface has accepted an operation to execute a shutdown process that shuts down the information processing apparatus [e.g., figs. 12A, 12B, 30; “When the firmware update process is started, the user interface UI4 shown in FIG. 12A to notify the user that firmware update is in progress is displayed on the browser of the digital television 110.  The situation where the user interface UI5 shown in FIG. 12B to notify the user that the power of the MFP 200 will be turned OFF is displayed on the browser of the digital television 110 will be described later” in paragraph 0113; “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160].
As to claim 6, Sakuda et al teach wherein the state where a user operation to the user interface is unacceptable is achieved by an update process to the nonvolatile semiconductor memory accompanied with restart of the information processing apparatus [e.g., RESTART in fig. 31; “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160].
As to claim 7, Sakuda et al teach wherein the one or more processor executes instructions in the memory device to generate the erase command in response to execution of a program that is used in an update process to the nonvolatile semiconductor memory and restart of the information processing apparatus [e.g., “This 
As to claim 8, Sakuda et al teach wherein the nonvolatile semiconductor memory has a first firmware storage area that stores firmware programs run in a normal startup of the information processing apparatus [e.g., “This firmware is transferred to the RAM 320 by the CPU 310 when the MFP 200 is started up” in paragraph 0066; “The EPROM 10116 stores the firmware 10500a.  The firmware 10500a includes computer programs to realize control functions with respect to the printer 10100.  The CPU 10112 reads one of these computer programs from the EPROM 10116 and executes the read computer program” in paragraph 0143; EPROM 10500a in figs. 19, 24] and a second firmware storage area that stores only firmware programs run at a time of updating the first firmware storage area [e.g., “This firmware is transferred to the RAM 320 by the CPU 310 when the MFP 200 is started up” in paragraph 0066; EPROM 10500b in fig. 24], and wherein the one or more processor executes instructions in the memory device to: restart the information processing apparatus from a normally started state to a started state for update [e.g., “In step [WD6], the device unit 400 reboots from the RAM 420.  Specifically, the control software executed by the device unit 400 is switched from the firmware recorded in the EPROM 430 to the firmware recorded in the RAM 420 in step [GD6] in FIG. 16” in paragraph 0134]; update the firmware programs stored in the first 
As to claim 9, Sakuda et al teach wherein the one or more processor executes instructions in the memory device to: restart the information processing apparatus from the started state for update to the normally started state; and update the firmware program in the second firmware storage area in the normally started state after the restart [e.g., “In step [WD6], the device unit 400 reboots from the RAM 420.  Specifically, the control software executed by the device unit 400 is switched from the firmware recorded in the EPROM 430 to the firmware recorded in the RAM 420 in step [GD6] in FIG. 16” in paragraph 0134; “In response to the operation of the restart button B50, the update module 10530a switches the computer program to be executed by the CPU 10112 from the firmware 10500a stored in the EPROM 10116 to the firmware 10500b stored in the RAM 10114.  Specifically, the CPU 10112 ends control based on the firmware 10500a and begins control based on the updater firmware 10500b.  This updater firmware 10500b includes an update module (not shown) identical to the update module 10530a.  According to this update module, the CPU 10112 deletes the firmware 10500a from the EPEOM 10116 and then writes the firmware 10500b in the RAM 10114 to the EPROM 10116” in paragraph 0169].
As to claim 10, Sakuda et al teach wherein the one or more processor executes instructions in the memory device to: mount a target area that will be updated of the nonvolatile semiconductor memory as a writable area after starting the restart by an update process of the information processing apparatus in order to generate the erase command; copy the update data to the target area to replace; generate the erase command that instructs the erasing process to the target area; and execute a restarting process with the update data in the target area [e.g., “The EPROM 10116 is a non-volatile memory, and can retain stored information even if the power to the printer 10100 is switched OFF.  Data can be deleted from or written to the EPROM 10116, enabling the firmware 10500a to be updated.  Various non-volatile memory to or from which data can be written or deleted may be used as the EPROM 10116” in paragraph 0143; “In response to the operation of the restart button B50, the update module 10530a switches the computer program to be executed by the CPU 10112 from the firmware 10500a stored in the EPROM 10116 to the firmware 10500b stored in the RAM 10114.  Specifically, the CPU 10112 ends control based on the firmware 10500a and begins control based on the updater firmware 10500b.  This updater firmware 10500b includes an update module (not shown) identical to the update module 10530a.  According to this update module, the CPU 10112 deletes the firmware 10500a from the EPEOM 10116 and then writes the firmware 10500b in the RAM 10114 to the EPROM 10116” in paragraph 0169].
As to claim 11, Sakuda et al teach wherein the one or more processor executes instructions in the memory device to: mount a different area from the target area of the nonvolatile semiconductor memory as a writable area after starting the restart by the 
As to claim 12, Sakuda et al teach wherein the one or more processor executes instructions in the memory device to generate a trim command as the erase command that is instructed to the nonvolatile semiconductor memory [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126].
As to claim 13, Sakuda et al teach wherein the information processing apparatus comprises an image forming apparatus that executes one or more of a print job, a scan job, and a copy job [e.g., “In a certain network apparatus such as a network printer or a network compatible multifunctional printer (hereinafter abbreviated an ‘MFP’) which performs scanning, printing and copying, a controller that realizes the functions of the printer or the MFP and a controller that executes network-related processing are disposed separately” in paragraph 0006].
As to claim 14, Sakuda et al teach wherein the one or more processor executes instructions in the memory device to output the erase command generated to the nonvolatile semiconductor memory [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126].
As to claim 15, Sakuda et al teach a control method for an information processing apparatus that executes a process using a memory that needs to execute an erasing process to each written area in addition to a writing process in order to write new data into the written area, the control method comprising: 
controlling the information processing apparatus so as not to accept a user operation to a user interface that is operatable by a user for processes of the information processing apparatus [e.g., “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160]; and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuda et al [US 2007/0055970 A1] in view of Gentili et al [US 2020/0380116 A1].
	As to claims 3 and 5, though Sakuda et al teach wherein the one or more processor executes instructions in the memory device to generate the erase command to a target area among the memory areas in order to write into the target area, Sakuda et al do not explicitly teach, however Gentili et al teach determining whether the target area is writable based on a mount mode of the target area and generating the erase command to the target area in a case where the target area is determined as writable [e.g., fig. 3; “After performing initialization in the initial the boot-sequence at 162, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Venkata [US 2015/0058527 A1] teaches erase command is triggered in response to power up, power down events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        2/10/2022